Exhibit 10.22

MANDATORY REDEMPTION GUARANTY

This MANDATORY REDEMPTION GUARANTY (this “Guaranty”) is executed as of
February 27, 2015, by AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership, AMERICAN REALTY CAPITAL HOSPITALITY TRUST,
INC., a Maryland corporation, having an office at c/o American Realty Capital,
405 Park Avenue, New York, New York 10022, Nicholas S. Schorsch, an individual,
William M. Kahane, an individual, Edward M. Weil, Jr., an individual, and Peter
M. Budko, an individual (each of the foregoing, a “Guarantor”, and collectively,
“Guarantors”), for the benefit of W2007 EQUITY INNS PARTNERSHIP, L.P., a
Tennessee limited partnership, and W2007 EQUITY INNS TRUST, a Maryland trust,
each having an office at c/o Goldman Sachs Realty Management, L.P., 6011
Connection Drive, Irving, Texas 75039 (collectively, and together with their
respective successors and/or assigns, the “Class A Member”).

W I T N E S S E T H:

WHEREAS, the Class A Member is prepared to make an investment (the “Investment”)
in ARC Hospitality Portfolio II Holdco, LLC, a Delaware limited liability
company (the “Company”), in the amount of $99,799,180.00 as described in the
Amended and Restated Limited Liability Company Agreement of the Company, of even
date herewith, among the Class A Member, American Realty Capital Hospitality
Portfolio Member, LP, a Delaware limited partnership (the “Class B Member”), and
William G. Popeo, as special member (as the same may be amended, modified or
supplemented from time to time, the “Operating Agreement”). Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to such
terms in the Operating Agreement;

WHEREAS, each Guarantor acknowledges receipt and approval of copies of the
Operating Agreement and the other Transaction Documents;

WHEREAS, each Guarantor acknowledges that it owns, either directly or
indirectly, a beneficial interest in the Class B Member and, as a result of such
beneficial interest, will receive substantial economic and other benefits from
the Class A Member making the Investment in the Company; and

WHEREAS, the Class A Member is unwilling to make the Investment or to enter into
the Operating Agreement unless Guarantors agree to provide the indemnification,
representations, warranties, covenants and other matters described in this
Guaranty for the benefit of the Class A Member.

NOW, THEREFORE, as an inducement to the Class A Member to make the Investment,
enter into the Operating Agreement and become a Member of the Company, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties do hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1

NATURE AND SCOPE OF GUARANTY

Section 1.1 Guaranty of Obligation.

(a) Each Guarantor hereby irrevocably and unconditionally guarantees to the
Class A Member and its successors and assigns the payment and performance of the
Guaranteed Obligations (as defined below) as and when the same shall be due and
payable, whether by lapse of time, by acceleration of maturity or otherwise.
Each Guarantor hereby irrevocably and unconditionally covenants and agrees that
it is liable for the Guaranteed Obligations as a primary obligor.

(b) As used herein, the term “Guaranteed Obligations” means (i) the obligation
of the Company to redeem or cause to be redeemed the Class A Member’s Interest
in full, and to pay in full the Redemption Price, upon the occurrence of a
Prohibited Transfer or upon the Class B Member ceasing to be Controlled,
directly or indirectly, by ARC OP, or ARC OP ceasing to be Controlled, directly
or indirectly by the REIT, or the REIT ceasing to be Controlled, directly or
indirectly, by AR Capital, LLC (excluding any Prohibited Transfer or change in
Control resulting from the foreclosure by any Senior Lender on any of the
Properties or any of the other collateral for the Senior Loans that is not
consented to by the Company or any of its Subsidiaries); (ii) the obligation of
the Company to pay to the Class A Member the QCR Redemption Amount in respect of
any Qualified Capital Raise upon the consummation of such Qualified Capital
Raise; and (iii) the obligation of the Company to pay to the Class A Member all
of the Net Financing Proceeds from the incurrence of any Additional Mezzanine
Loan by the Company or any of its Subsidiaries upon such incurrence; provided,
however, that in no event shall the Guarantors be liable under this Agreement
for an aggregate amount in excess of the sum of (i) the Redemption Price plus
(ii) all amounts due to the Class A Member pursuant to Section 1.7 hereof.

(c) Notwithstanding anything to the contrary in this Guaranty or in any of the
other Transaction Documents, then Class A Member shall not be deemed to have
waived any right which the Class A Member may have under Section 506(a), 506(b),
1111(b) or any other provisions of the Bankruptcy Code to file a claim for the
full amount of the Redemption Price or to require that all collateral shall
continue to secure all of the obligations owed to the Class A Member in
accordance with the Transaction Documents.

Section 1.2 Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by any Guarantor and shall continue to be
effective with respect to any Guaranteed Obligations arising or created after
any attempted revocation by any Guarantor and after (if such Guarantor is a
natural person) such Guarantor’s death (in which event this Guaranty shall be
binding upon such Guarantor’s estate and such Guarantor’s legal representatives
and heirs). The fact that at any time or from time to time the Guaranteed
Obligations may be increased or reduced shall not release or discharge the
obligation of any Guarantor to the Class A Member with respect to the Guaranteed
Obligations. This Guaranty may be enforced by the Class A Member and any
subsequent holder of the Class A Member’s Interest and shall not be discharged
by the assignment of all or part of such Interest.

 

-2-



--------------------------------------------------------------------------------

Section 1.3 Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantors to the Class A
Member hereunder shall not be reduced, discharged or released because or by
reason of any existing or future offset, claim or defense of the Class A Member,
the Company, any Subsidiary or any other party against the Class B Member or
against payment of the Guaranteed Obligations, whether such offset, claim or
defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise.

Section 1.4 Payment By Guarantors. If all or any part of the Guaranteed
Obligations shall not be punctually paid when due, whether at demand, maturity,
acceleration or otherwise, Guarantors shall, immediately upon demand by the
Class A Member and without presentment, protest, notice of protest, notice of
non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity or any other notice whatsoever, pay in lawful money
of the United States of America, the amount due on the Guaranteed Obligations to
the Class A Member at the Class A Member’s address as set forth herein. Such
demand(s) may be made at any time coincident with or after the time for payment
of all or part of the Guaranteed Obligations and may be made from time to time
with respect to the same or different items of Guaranteed Obligations. Such
demand shall be deemed made, given and received in accordance with the notice
provisions hereof.

Section 1.5 No Duty To Pursue Others. It shall not be necessary for the Class A
Member (and each Guarantor hereby waives any rights which such Guarantor may
have to require the Class A Member), in order to enforce the obligations of
Guarantors hereunder, first to (i) institute suit or exhaust its remedies
against the Company or others liable for the Guaranteed Obligations or any other
Person, including, without limitation, any general partner of any of the
foregoing which is a partnership, (ii) declare a Changeover Event, (iii) enforce
the Class A Member’s rights against any collateral which shall ever have been
given to secure the obligations owed to the Class A Member under the Operating
Agreement or the other Transaction Documents, (iv) enforce the Class A Member’s
rights against any other guarantors of the Guaranteed Obligations, including,
without limitation, any general partner of any of the foregoing which is a
partnership, (v) join the Class B Member, the Company or any others liable on
the Guaranteed Obligations in any action seeking to enforce this Guaranty,
(vi) exhaust any remedies available to the Class A Member under the Transaction
Documents, or (vii) resort to any other means of obtaining payment of the
Guaranteed Obligations, including, to the extent California law is deemed to
apply notwithstanding the choice of law set forth herein, any of the foregoing
which may be available to the Class A Member by virtue of California Civil Code
Sections 2845, 2849, and 2850. The Class A Member shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations.

Section 1.6 Waivers. Each Guarantor acknowledges receipt of copies of the
Operating Agreement and the other Transaction Documents and hereby waives notice
of (i) any loans or advances (including advances of Protective Capital) made by
the Class A Member to the Company, (ii) acceptance of this Guaranty, (iii) any
amendment of any Transaction Document or extension of the Mandatory Redemption
Date, (iv) the occurrence of any breach by the Class B Member or the Company
under the Operating Agreement or the other Transaction Documents or the
declaration of a Changeover Event, (v) the Class A Member’s transfer or
disposition of the Guaranteed Obligations, or any part thereof, (vi) protest,
proof of non-payment or default by the

 

-3-



--------------------------------------------------------------------------------

Class B Member or the Company, or (vii) any other action at any time taken or
omitted by the Class A Member and, generally, all demands and notices of every
kind in connection with this Guaranty, the Transaction Documents, any documents
or agreements evidencing, securing or relating to any of the Guaranteed
Obligations and/or the obligations hereby guaranteed.

Section 1.7 Payment of Expenses. In the event that any Guarantor shall breach or
fail to timely perform any provisions of this Guaranty, Guarantors shall,
immediately upon demand by the Class A Member, pay the Class A Member all
reasonable out-of-pocket costs and expenses (including court costs and
reasonable attorneys’ fees) incurred by the Class A Member in the enforcement
hereof or the preservation of the Class A Member’s rights hereunder. The
covenant contained in this Section shall survive the payment and performance of
the Guaranteed Obligations.

Section 1.8 Effect of Bankruptcy. In the event that pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law or any
judgment, order or decision thereunder, the Class A Member must rescind or
restore any payment or any part thereof received by the Class A Member in
satisfaction of the Guaranteed Obligations, as set forth herein, any prior
release or discharge from the terms of this Guaranty given to Guarantors by the
Class A Member shall be without effect and this Guaranty shall remain (or shall
be reinstated to be) in full force and effect. It is the intention of the
Guarantors that Guarantors’ obligations hereunder shall not be discharged (other
than as expressly set forth herein) except by Guarantors’ performance of such
obligations and then only to the extent of such performance.

Section 1.9 Waiver and Postponement of Subrogation, Reimbursement and
Contribution. Notwithstanding anything to the contrary contained in this
Guaranty, each Guarantor hereby unconditionally and irrevocably agrees to
postpone the exercise of and, until the Redemption Price has been paid in full
(subject to the terms of Section 6.14 regarding reinstatement of this Guaranty),
does hereby irrevocably waive and defer any and all rights it may now or
hereafter have under any agreement, at law or in equity (including, without
limitation, any law subrogating Guarantors’ rights to the rights of the Class A
Member), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from the Company or any of its Subsidiaries or
any other party liable to the Class A Member for the payment of any or all of
the Guaranteed Obligations for any payment made by Guarantors under or in
connection with this Guaranty or otherwise; provided that, for clarity, such
postponement and waiver shall only be in effect until the Redemption Price has
been paid in full (subject to the terms of Section 6.14 regarding reinstatement
of this Guaranty).

ARTICLE 2

EVENTS AND CIRCUMSTANCES NOT REDUCING

OR DISCHARGING GUARANTORS’ OBLIGATIONS

To the extent permitted by applicable law, each Guarantor hereby consents and
agrees to each of the following and agrees that such Guarantor’s obligations
under this Guaranty shall not be released, diminished, impaired, reduced or
adversely affected by any of the following and waives any common law, equitable,
statutory or other rights (including, without limitation, rights to notice)
which such Guarantor might otherwise have as a result of or in connection with
any of the following:

 

-4-



--------------------------------------------------------------------------------

Section 2.1 Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
the Operating Agreement, the Transaction Documents or any other document,
instrument, contract or understanding between Class B Member, any Guarantor or
the Company and the Class A Member or any other parties pertaining to the
Guaranteed Obligations or any failure of the Class A Member to notify Guarantors
of any such action.

Section 2.2 Adjustment. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by the Class A Member to the Class B Member, the
Company or any Guarantor.

Section 2.3 Condition of Relevant Entities. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of the Class B Member, the Company or any of its Subsidiaries, any
Guarantor or any other Person at any time liable for the payment of all or part
of the Guaranteed Obligations; or any sale, lease or transfer of any or all of
the assets of the Class B Member, any Guarantor, the Company or any of the
Subsidiaries, or any changes in the direct or indirect shareholders, partners or
members, as applicable, of the Class B Member, any Guarantor or the Company or
any of its Subsidiaries; or any reorganization of the Class B Member, any
Guarantor or the Company or any of its Subsidiaries.

Section 2.4 Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations or any
document or agreement executed in connection with the Guaranteed Obligations for
any reason whatsoever, including, without limitation, the fact that (i) the
Guaranteed Obligations or any part thereof exceeds the amount permitted by law,
(ii) the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, (iii) the officers or representatives executing the Operating Agreement
or the other Transaction Documents or otherwise creating the Guaranteed
Obligations acted in excess of their authority, (iv) the Guaranteed Obligations
violate applicable usury laws, (v) the Class B Member, any Guarantor or the
Company has valid defenses, claims or offsets (whether at law, in equity or by
agreement) which render the Guaranteed Obligations wholly or partially
uncollectible from such Persons, (vi) the creation, performance or repayment of
the Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible or
unenforceable, or (vii) the Operating Agreement or any of the other Transaction
Documents have been forged or otherwise are irregular or not genuine or
authentic, it being agreed that Guarantors shall remain liable hereon regardless
of whether any the Class B Member, the Company or any other Person be found not
liable on the Guaranteed Obligations or any part thereof for any reason.

Section 2.5 Release of Obligors. Any full or partial release of the liability of
the Class B Member or the Company for the Guaranteed Obligations or any part
thereof, or of any co-guarantors, or of any other Person now or hereafter
liable, whether directly or indirectly, jointly, severally, or jointly and
severally, to pay, perform, guarantee or assure the payment of the Guaranteed
Obligations, or any part thereof, it being recognized, acknowledged and agreed
by each Guarantor that such Guarantor may be required to pay the Guaranteed
Obligations in full

 

-5-



--------------------------------------------------------------------------------

without assistance or support from any other Person, and no Guarantor has been
induced to enter into this Guaranty on the basis of a contemplation, belief,
understanding or agreement that other Persons will be liable to pay or perform
the Guaranteed Obligations or that the Class A Member will look to other Persons
to pay or perform the Guaranteed Obligations.

Section 2.6 Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.

Section 2.7 Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including, without
limitation, negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.

Section 2.8 Care and Diligence. The failure of the Class A Member or any other
party to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including, but not limited to, any neglect,
delay, omission, failure or refusal of the Class A Member (i) to take or
prosecute any action for the collection of any of the Guaranteed Obligations, or
(ii) to foreclose, or initiate any action to foreclose, or, once commenced,
prosecute to completion any action to foreclose upon any security therefor, or
(iii) to take or prosecute any action in connection with any instrument or
agreement evidencing or securing all or any part of the Guaranteed Obligations.

Section 2.9 Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by each Guarantor that such Guarantor is not entering into this Guaranty
in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the collateral for the
Guaranteed Obligations.

Section 2.10 Offset. Any existing or future right of offset, claim or defense of
the Class B Member or the Company against the Class A Member, or any other
party, or against payment of the Guaranteed Obligations, whether such right of
offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise.

Section 2.11 Merger. The reorganization, merger or consolidation of the Class B
Member, the Company or any of the Subsidiaries into or with any other Person.

Section 2.12 Preference. Any payment by the Class B Member, the Company or any
Person to the Class A Member is held to constitute a preference under the
Bankruptcy Code or for any reason the Class A Member is required to refund such
payment or pay such amount to the Class B Member, the Company or such other
Person.

 

-6-



--------------------------------------------------------------------------------

Section 2.13 Other Actions Taken or Omitted. Any other action taken or omitted
to be taken with respect to the Transaction Documents, the Guaranteed
Obligations or the security and collateral therefor, whether or not such action
or omission prejudices Guarantors or increases the likelihood that Guarantors
will be required to pay the Guaranteed Obligations pursuant to the terms hereof,
it being the unambiguous and unequivocal intention of Guarantors that such
Guarantors shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, which obligation shall be deemed satisfied
only upon the full and final payment and satisfaction of the Guaranteed
Obligations.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

To induce the Class A Member to enter into the Transaction Documents and to
invest in the Company, each Guarantor represents and warrants to the Class A
Member as follows:

Section 3.1 Benefit. Each Guarantor is an Affiliate of the Class B Member, is
the owner of a direct or indirect interest in the Class B Member and has
received, or will receive, direct or indirect benefit from the making of this
Guaranty with respect to the Guaranteed Obligations.

Section 3.2 Familiarity and Reliance. Each Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
the Class B Member, the Company and the Subsidiaries and is familiar with the
value of any and all collateral intended to be created as security for the
payment of the Guaranteed Obligations; however, such Guarantor is not relying on
such financial condition or the collateral as an inducement to enter into this
Guaranty.

Section 3.3 No Representation By the Class A Member. Neither the Class A Member
nor any other party has made any representation, warranty or statement to any
Guarantor in order to induce such Guarantor to execute this Guaranty.

Section 3.4 Each Guarantor’s Financial Condition. As of the date hereof, and
after giving effect to this Guaranty and the contingent obligation evidenced
hereby, each Guarantor (a) is and intends to remain solvent, (b) has and intends
to have assets which, fairly valued, exceed its obligations, liabilities
(including contingent liabilities) and debts, and (c) has and intends to have
property and assets sufficient to satisfy and repay its obligations and
liabilities, including the Guaranteed Obligations.

Section 3.5 Legality. The execution, delivery and performance by each Guarantor
of this Guaranty and the consummation of the transactions contemplated hereunder
do not and will not contravene or conflict with any law, statute or regulation
whatsoever to which such Guarantor is subject, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, or result in the breach of, any indenture, mortgage, charge, lien,
contract, agreement or other instrument to which such Guarantor is a party or
which may be applicable to such Guarantor. This Guaranty is a legal and binding
obligation of each

 

-7-



--------------------------------------------------------------------------------

Guarantor and is enforceable against such Guarantor in accordance with its
terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to the enforcement of creditors’ rights.

Section 3.6 No Plan Assets. No Guarantor sponsors, is obligated to contribute
to, or is itself an “employee benefit plan,” as defined in Section 3(3) of
ERISA, subject to Title I of ERISA, and none of the assets of any Guarantor
constitutes or will, until the Redemption Price has been paid in full (subject
to the terms of Section 6.14 regarding reinstatement of this Guaranty),
constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101. In addition, (a) no Guarantor is a “governmental
plan” within the meaning of Section 3(32) of ERISA and (b) transactions by or
with Guarantor are not subject to any state statute regulating investments of,
or fiduciary obligations with respect to, governmental plans. As of the date
hereof, none of the Guarantors, nor any member of a “controlled group of
corporations” (within the meaning of Section 414 of the Code) maintains,
sponsors or contributes to a “defined benefit plan” (within the meaning of
Section 3(35) of ERISA) or a “multiemployer pension plan” (within the meaning of
Section 3(37)(A) of ERISA).

Section 3.7 ERISA. No Guarantor shall engage in any transaction, other than a
transaction contemplated hereunder, which would cause any obligation, or action
taken or to be taken, hereunder (or the exercise by the Class A Member of any of
its rights under the Operating Agreement or the other Transaction Documents) to
be a non-exempt prohibited transaction under ERISA.

Section 3.8 Survival. All representations and warranties made by each Guarantor
herein shall survive the execution hereof.

ARTICLE 4

SUBORDINATION OF CERTAIN INDEBTEDNESS

Section 4.1 Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of the Class B Member,
the Company or any of the Subsidiaries to any one or more of the Guarantors,
whether such debts and liabilities now exist or are hereafter incurred or arise,
and whether the obligations of such Person thereon be direct, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such debts or liabilities be evidenced by note, contract, open
account, or otherwise, and irrespective of the Person or Persons in whose favor
such debts or liabilities may, at their inception, have been, or may hereafter
be, created, or the manner in which they have been, or may hereafter be,
acquired by the applicable Guarantor or Guarantors. The Guarantor Claims shall
include, without limitation, all rights and claims of any one or both of the
Guarantors against the Class B Member, the Company or any of the Subsidiaries
(arising as a result of subrogation or otherwise) as a result of payment of all
or a portion of the Guaranteed Obligations by any Guarantor or the Guarantors.
Until the Redemption Price shall have been paid in full (subject to the terms of
Section 6.14 regarding reinstatement of this Guaranty), no Guarantor shall
receive or collect, directly or indirectly, from e Class B Member, the Company,
any of the Subsidiaries or any other Person obligated to the Class A Member any
amount upon the Guarantor Claims.

 

-8-



--------------------------------------------------------------------------------

Section 4.2 Claims in Bankruptcy. In the event of any receivership, bankruptcy,
reorganization, arrangement, debtor’s relief or other insolvency proceeding
involving any Guarantor as a debtor, the Class A Member shall have the right to
prove its claim in any such proceeding so as to establish its rights hereunder
and receive directly from the receiver, trustee or other court custodian
dividends and payments which would otherwise be payable upon Guarantor Claims.
Each Guarantor hereby assigns such dividends and payments to the Class A Member.
Should the Class A Member receive, for application against the Guaranteed
Obligations, any dividend or payment which is otherwise payable to any Guarantor
and which, as between any the Class B Member or the Company and any one or both
of the Guarantors, shall constitute a credit against the Guarantor Claims, then,
upon payment to the Class A Member in full of the Guaranteed Obligations, such
Guarantor shall become subrogated to the rights of the Class A Member to the
extent that such payments to the Class A Member on the Guarantor Claims have
contributed toward the liquidation of the Guaranteed Obligations, and such
subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if the Class A Member had not received
dividends or payments upon the Guarantor Claims.

Section 4.3 Payments Held in Trust. Notwithstanding anything to the contrary
contained in this Guaranty, in the event that any Guarantor should receive any
funds, payments, claims and/or distributions which are prohibited by this
Guaranty, such Guarantor agrees to hold in trust for the Class A Member an
amount equal to the amount of all funds, payments, claims and/or distributions
so received and not previously paid to the Class A Member, and agrees that it
shall have absolutely no dominion over the amount of such funds, payments,
claims and/or distributions so received except to pay such funds, payments,
claims and/or distributions promptly to the Class A Member, and such Guarantor
covenants promptly to pay the same to the Class A Member.

Section 4.4 Liens Subordinate. Each Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon the assets of the
Class B Member, the Company or any of the Subsidiaries securing payment of the
Guarantor Claims shall be and remain inferior and subordinate to any liens,
security interests, judgment liens, charges or other encumbrances upon such
Person’s assets securing payment of the Guaranteed Obligations, regardless of
whether such encumbrances in favor of any Guarantor or the Class A Member
presently exist or are hereafter created or attach. Without the prior written
consent of the Class A Member, until the Redemption Price shall have been paid
in full (subject to the terms of Section 6.14 regarding reinstatement of this
Guaranty), no Guarantor shall (i) exercise or enforce any creditor’s rights it
may have against the Class B Member, the Company or any of the Subsidiaries, or
(ii) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceedings (judicial or otherwise, including, without limitation, the
commencement of, or the joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, mortgages, deeds
of trust, security interests, collateral rights, judgments or other encumbrances
on the assets of the Class B Member, the Company or any of the Subsidiaries held
by any Guarantor.

 

-9-



--------------------------------------------------------------------------------

ARTICLE 5

COVENANTS

Section 5.1 Definitions. As used in this Article 5, the following terms shall
have the respective meanings set forth below:

(a) “GAAP” shall mean generally accepted accounting principles, consistently
applied.

(b) “IFRS” shall mean the International Financial Reporting Standards.

(c) “Liquid Assets” shall mean any of the following, but only to the extent
owned individually, free of all security interests, liens, pledges, charges or
any other encumbrance: (a) cash (excluding proceeds of the Properties that have
not been distributed by the Company), (b) certificates of deposit (with a
maturity of two years or less) issued by, or savings account with, any Approved
Bank or other bank or other financial institution reasonably acceptable to the
Class A Member, (c) marketable securities listed on a national or international
exchange reasonably acceptable to the Class A Member (it being understood,
without limitation of the foregoing, that the New York Stock Exchange and NASDAQ
shall be deemed acceptable to the Class A Member), marked to market, (d) U.S.
Obligations or (e) aggregate availability under unencumbered, unfunded capital
commitments that any Guarantor may unconditionally draw from any of its
partners.

(d) “Net Worth” shall mean, as of a given date, (i) a Person’s total assets as
of such date (without regard to the Properties or any equity therein) less
(ii) such Person’s total liabilities as of such date (exclusive of any liability
under the Mortgage Loan Documents), determined in accordance with GAAP or IFRS.

 

-10-



--------------------------------------------------------------------------------

Section 5.2 Covenants. Until the Redemption Price and the Guaranteed Obligations
have been paid in full (subject to the terms of Section 6.14 regarding
reinstatement of this Guaranty), Guarantors shall collectively and not
individually maintain (x) an aggregate Net Worth of not less than
$250,000,000.00 (the “Net Worth Threshold”) and (y) aggregate Liquid Assets of
not less than $20,000,000.00 (the “Liquid Assets Threshold”).

Section 5.3 Release of Guarantors. At any time prior to the declaration of a
Changeover Event, Guarantors shall be entitled to request and the Class A Member
agrees to grant the release of any Guarantor from its obligations hereunder so
long as, following such release, the remaining Guarantor(s) collectively and not
individually continue(s) to satisfy the Net Worth Threshold and Liquid Assets
Threshold requirements set forth in Section 5.2 hereof (for the avoidance of
doubt excluding the Net Worth and Liquid Assets of the Guarantor being
released). In connection with any release of a Guarantor pursuant to this
Section 5.3, the Class A Member shall execute and deliver a release of such
Guarantor from all liability in respect of the Guaranteed Obligations.

Section 5.4 Financial Statements. Each Guarantor shall deliver to the Class A
Member:

(a) within 120 days after the end of each fiscal year of such Guarantor, a
complete copy of such Guarantor’s annual financial statements in the form
delivered to such guarantor’s limited partners, together with a certificate of
the general partner of such Guarantor certifying that, to the best of the
signer’s knowledge, such annual financial statements fairly present the
financial condition and results of the operations of such Guarantor;

(b) within 90 days after the end of each fiscal quarter of such Guarantor,
financial statements in the form delivered to such Guarantor’s limited partners,
together with a certificate of the general partner of such Guarantor certifying
that, to the best of the signer’s knowledge, such quarterly financial statements
fairly present the financial condition and results of the operations of such
Guarantor in a manner consistent with GAAP (subject to year-end adjustments) or
IFRS; and

(c) 20 days after request by the Class A Member, such other financial
information with respect to such Guarantor as the Class A Member may reasonably
request.

(d) No individual Guarantor shall have any obligation to deliver financial
statements under this Guaranty.

ARTICLE 6

MISCELLANEOUS

Section 6.1 Waiver. No failure to exercise, and no delay in exercising, on the
part of the Class A Member, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right. The rights of the
Class A Member hereunder shall be in addition to all other rights provided by
law. No modification or waiver of any provision of this Guaranty, nor any
consent to any departure therefrom, shall be effective unless in writing and no
such consent or waiver shall extend beyond the particular case and purpose
involved. No notice or demand given in any case shall constitute a waiver of the
right to take other action in the same, similar or other instances without such
notice or demand.

 

-11-



--------------------------------------------------------------------------------

Section 6.2 Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by telefax
(with answer back acknowledged) or by registered or certified mail, postage
prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, addressed to the party to be so notified at its address
hereinafter set forth, or to such other address as such party may hereafter
specify in accordance with the provisions of this Section 6.2. Any Notice shall
be deemed to have been received: (a) three (3) days after the date such Notice
is mailed, (b) on the date of sending by telefax if sent during business hours
on a Business Day (otherwise on the next Business Day), (c) on the date of
delivery by hand if delivered during business hours on a Business Day (otherwise
on the next Business Day), and (d) on the next Business Day if sent by an
overnight commercial courier, in each case addressed to the parties as follows:

 

If to the Class A Member: c/o Goldman Sachs Realty Management, L.P. 6011
Connection Drive Irving, Texas 75039 Attn: Greg Fay Facsimile No.:
(972) 368-3699 Telephone No.: (972) 368-2743 with copies to: Whitehall Street
Global Real Estate Limited Partnership 2007 c/o Goldman, Sachs & Co. 200 West
Street New York, New York 10282 Attn: Chief Financial Officer Facsimile No.:
(212) 357-5505 Telephone No.: (212) 902-5520 and: Sullivan & Cromwell LLP 125
Broad Street New York, New York 10004 Attention: Anthony J. Colletta, Esq.
Facsimile No. (212) 291-9029 Telephone No.: (212) 558-4608 If to Guarantors: c/o
American Realty Capital 405 Park Avenue New York, New York 10022 Attn: Jon
Mehlman Facsimile No.: (212) 421-5799 Telephone No.: (646) 626-8857

 

-12-



--------------------------------------------------------------------------------

with a copy to: c/o American Realty Capital 405 Park Avenue New York, New York
10022 Attn: Michael Ead Facsimile No.: (212) 421-5799 Telephone No.:
(646) 381-0604

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 6.2. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.

Section 6.3 Governing Law; Jurisdiction; Service of Process. (a) THIS GUARANTY
WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY EACH GUARANTOR AND ACCEPTED
BY THE CLASS A MEMBER IN THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE
HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
RELATED HERETO, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS GUARANTY AND/OR THE OTHER TRANSACTION DOCUMENTS, AND THIS GUARANTY
AND THE OTHER TRANSACTION DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST THE CLASS A MEMBER OR ANY
GUARANTOR ARISING OUT OF OR RELATING TO THIS GUARANTY MAY AT THE CLASS A
MEMBER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND EACH GUARANTOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.

 

-13-



--------------------------------------------------------------------------------

EACH GUARANTOR AGREES THAT SERVICE OF PROCESS UPON SUCH GUARANTOR AT THE ADDRESS
FOR SUCH GUARANTOR SET FORTH HEREIN AND WRITTEN NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO SUCH GUARANTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH GUARANTOR IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH GUARANTOR (I) SHALL GIVE
PROMPT NOTICE TO THE CLASS A MEMBER OF ANY CHANGE IN THE ADDRESS FOR SUCH
GUARANTOR SET FORTH HEREIN, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
AN AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE AN AUTHORIZED AGENT IF SUCH GUARANTOR CEASES TO
HAVE AN OFFICE IN NEW YORK, NEW YORK. NOTHING CONTAINED HEREIN SHALL AFFECT THE
RIGHT OF THE CLASS A MEMBER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY GUARANTOR
IN ANY OTHER JURISDICTION.

Section 6.4 Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

Section 6.5 Amendments. This Guaranty may be amended only by an instrument in
writing executed by the party(ies) against whom such amendment is sought to be
enforced.

Section 6.6 Parties Bound; Assignment. This Guaranty shall be binding upon and
shall inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives. Any assignee or
transferee of the Class A Member shall be entitled to all the benefits afforded
to the Class A Member under this Guaranty. No Guarantor shall have the right to
assign or transfer its rights or obligations under this Guaranty without the
prior written consent of the Class A Member, and any attempted assignment
without such consent shall be null and void.

Section 6.7 Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Guaranty.

Section 6.8 Recitals. The recitals and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.

 

-14-



--------------------------------------------------------------------------------

Section 6.9 Counterparts. To facilitate execution, this Guaranty may be executed
in as many counterparts as may be convenient or required. It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

Section 6.10 Rights and Remedies. If any Guarantor becomes liable for any
indebtedness owing by any the Class B Member or the Company to the Class A
Member, by endorsement or otherwise, other than under this Guaranty, such
liability shall not be in any manner impaired or affected hereby and the rights
of the Class A Member hereunder shall be cumulative of any and all other rights
that the Class A Member may ever have against Guarantor. The exercise by the
Class A Member of any right or remedy hereunder or under any other instrument,
or at law or in equity, shall not preclude the concurrent or subsequent exercise
of any other right or remedy.

Section 6.11 Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTORS AND THE CLASS A MEMBER WITH RESPECT TO GUARANTORS’ GUARANTY OF THE
GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTORS AND THE CLASS A
MEMBER AS A FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO
COURSE OF DEALING BETWEEN GUARANTORS AND THE CLASS A MEMBER, NO COURSE OF
PERFORMANCE, NO TRADE PRACTICES AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY
NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS
GUARANTY. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTORS AND THE CLASS A
MEMBER.

Section 6.12 Waiver of Right To Trial By Jury. EACH GUARANTOR AND THE CLASS A
MEMBER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE
OPERATING AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH GUARANTOR AND
THE CLASS A MEMBER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND
EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH
PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER PARTIES.

 

-15-



--------------------------------------------------------------------------------

Section 6.13 Cooperation. Each Guarantor acknowledges that the Class A Member
and its successors and assigns may (subject to Section 9.2 of the Operating
Agreement) (i) sell this Guaranty and the other Transaction Documents and/or the
Class A Member’s Interest to one or more investors, (ii) deposit this Guaranty
and the other Transaction Documents with a trust, which trust may sell
certificates to investors evidencing an ownership interest in the trust assets,
or (iii) otherwise sell the Class A Member’s Interest or one or more interests
therein to investors (the transactions referred to in clauses (i) through
(iii) are hereinafter each referred to as “Secondary Market Transaction”). Each
Guarantor shall at no cost to any Guarantor, cooperate with the Class A Member
in effecting any such Secondary Market Transaction and shall provide (or cause
the Class B Member, the Company and/or the Subsidiaries to provide) such
information and materials as may be reasonably requested by the Class A Member
in connection with such Secondary Market Transaction.

Section 6.14 Reinstatement in Certain Circumstances. If at any time any payment
of the Class A Return, the Unrecovered Capital or any other amount payable by
the Company or the Class B Member under the Operating Agreement or the other
Transaction Documents is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of the Company or the Class B
Member or otherwise, Guarantors’ obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.

Section 6.15 Exculpation of Certain Persons. Notwithstanding anything to the
contrary contained in this Guaranty or any other Transaction Document, no direct
or indirect shareholder, partner, member, principal, Affiliate (other than the
Class B Member and the Company), employee, officer, trustee, director, agent or
other representative of a Guarantor and/or of any of its Affiliates (each, a
“Related Party”) shall have any personal liability for, nor be joined as party
to, any action with respect to payment, performance or discharge of any
covenants, obligations, or undertakings of any Guarantor under this Guaranty,
and by acceptance hereof, the Class A Member for itself and its successors and
assigns irrevocably waives any and all right to sue for, seek or demand any such
damages, money judgment, deficiency judgment or personal judgment against any
Related Party under or by reason of or in connection with this Guaranty; except
that any Related Party that is a party to any Transaction Document or any other
separate written guaranty, indemnity or other agreement given by such Related
Party in connection with the Investment shall remain fully liable therefor and
the foregoing provisions shall not operate to limit or impair the liabilities
and obligations of such Related Parties or the rights and remedies of the
Class A Member thereunder.

Section 6.16 Gender; Number; General Definitions. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
(a) words used in this Guaranty may be used interchangeably in the singular or
plural form, (b) any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, (c) the word “the Class A Member” shall
mean “the Class A Member and any subsequent holder of the Class A Member’s
Interest”, (d) the word “Properties” shall include any portion of any of the
Properties and any interest therein, and (e) the phrases “attorneys’ fees”,
“legal fees” and “counsel fees”

 

-16-



--------------------------------------------------------------------------------

shall include any and all attorneys’, paralegal and law clerk fees and
disbursements, including, but not limited to, fees and disbursements at the
pre-trial, trial and appellate levels, incurred or paid by the Class A Member in
protecting its interest in the Company (including any Protective Capital
advances by the Class A Member) and/or in enforcing its rights hereunder.

Section 6.17 Joint and Several. The obligations of each Guarantor hereunder are
joint and several.

Section 6.18 Certain California State Specific Provisions.

(a) To the extent California law applies, nothing herein shall be deemed to
limit the right of the Class A Member to recover in accordance with California
Code of Civil Procedure Section 736 (as such Section may be amended from time to
time), any costs, expenses, liabilities or damages, including reasonable
attorneys’ fees and costs, incurred by the Class A Member and arising from any
covenant, obligation, liability, representation or warranty contained in any
indemnity agreement given to the Class A Member, or any order, consent decree or
settlement relating to the cleanup of Hazardous Substances (as defined in the
Environmental Indemnity Agreement) or any other “environmental provision” (as
defined in such Section 736) relating to any Property or any portion thereof.

(b) To the extent California law applies, in addition to and not in lieu of any
other provisions of this Guaranty (provided, however, that in the case of any
conflict or inconsistency between the provisions of this Section 6.18(b) and the
other provisions of this Guaranty as to any subject matter described in this
Section 6.18(b), such other provisions shall control), each Guarantor
represents, warrants and covenants as follows:

(c) The obligations of each Guarantor under this Guaranty shall be performed
without demand by the Class A Member and shall be unconditional irrespective of
the genuineness, validity, regularity or enforceability of any of the Operating
Agreement or any of the other Transaction Documents, and without regard to any
other circumstance which might otherwise constitute a legal or equitable
discharge of a surety or a guarantor. Each Guarantor hereby waives any and all
benefits and defenses under California Civil Code Section 2810 and agrees that
by doing so such Guarantor shall be liable even if neither the Company nor the
Class B Member had no liability at the time of execution of the Transaction
Documents, or thereafter ceases to be liable. Each Guarantor hereby waives any
and all benefits and defenses under California Civil Code Section 2809 and
agrees that by doing so such Guarantor’s liability may be larger in amount and
more burdensome than that of the Company or any of its Subsidiaries. Each
Guarantor hereby waives the benefit of all principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms of this
Guaranty and agrees that such Guarantor’s obligations shall not be affected by
any circumstances, whether or not referred to in this Guaranty which might
otherwise constitute a legal or equitable discharge of a surety or a guarantor.
Each Guarantor hereby waives the benefits of any right of discharge under any
and all statutes or other laws relating to guarantors or sureties and any other
rights of sureties and guarantors thereunder.

 

-17-



--------------------------------------------------------------------------------

(d) In accordance with Section 2856 of the California Civil Code, each Guarantor
hereby waives all rights and defenses arising out of an election of remedies by
the Class A Member even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for guaranteed obligations, has destroyed
or otherwise impaired such Guarantor’s rights of subrogation and reimbursement
against the principal by the operation of Section 580d of the California Code of
Civil Procedure or otherwise. Each Guarantor hereby authorizes and empowers the
Class A Member to exercise, in its sole and absolute discretion, any right or
remedy, or any combination thereof, which may then be available, since it is the
intent and purpose of each Guarantor that the obligations under this Guaranty
shall be absolute, independent and unconditional under any and all
circumstances. Specifically, and without in any way limiting the foregoing, each
Guarantor hereby waives any rights of subrogation, indemnification, contribution
or reimbursement arising under Sections 2846, 2847, 2848 and 2849 of the
California Civil Code or any other right of recourse to or with respect to the
Company or any of its Subsidiaries, any general partner, member or other
constituent of the Company or any of its Subsidiaries, any other person
obligated to the Class A Member with respect to the matters set forth herein, or
the assets or property of any of the foregoing until the Redemption Price has
been paid in full and all obligations of the Company and its Affiliates under
the Transaction Documents have been fully performed, and there has expired the
maximum possible period thereafter during which any payment made by the Company
or others to the Class A Member with respect to such obligations could be deemed
a preference under the United States Bankruptcy Code. In connection with the
foregoing, subject to the foregoing limitations, each Guarantor expressly waives
any and all rights of subrogation against the Company and each of its
Subsidiaries, and each Guarantor hereby waives any rights to enforce any remedy
which the Class A Member may have against the Company or any of its
Subsidiaries.

(e) In addition to and without in any way limiting the foregoing, each Guarantor
hereby subordinates any and all indebtedness of the Company and each Subsidiary
now or hereafter owed to any Guarantor to all the indebtedness of the Company or
any Subsidiary to the Class A Member and agrees with the Class A Member that
until the Redemption Price has been paid in full and all obligations owed to the
Class A Member under the Transaction Documents have been fully performed, and
there has expired the maximum possible period thereafter during which any
payment made by the Company or others to the Class A Member with respect to such
obligations could be deemed a preference under the United States Bankruptcy
Code, no Guarantor shall demand or accept any payment of principal or interest
from the Company or any of its Subsidiaries or claim any offset or other
reduction of any Guarantor’s obligations hereunder because of any such
indebtedness. If any amount shall nevertheless be paid to an Guarantor by the
Company or any Subsidiary or another guarantor prior to payment in full of the
Redemption Price, such amount shall be held in trust for the benefit of the
Class A Member and shall forthwith be paid to the Class A Member to be credited
and applied to the Unrecovered Capital. Further, no Guarantor shall have any
right of recourse against the Class A Member by reason of any action the Class A
Member may take or omit to take under the provisions of this Guaranty or under
the provisions of any of the Transaction Documents. Without limiting the
generality of the foregoing, each Guarantor hereby waives, to the fullest extent
permitted by law, diligence in collecting the obligations owed to the Class A
Member under the Transaction Documents, presentment, demand for payment,
protest, all notices with respect to the Operating Agreement, this Guaranty, or
any other Transaction Document which may be required by statute, rule of law or
otherwise to preserve the Class A Member’s rights against such Guarantor under
this Guaranty, including, but not limited to, notice

 

-18-



--------------------------------------------------------------------------------

of acceptance, notice of any amendment of the Transaction Documents, notice of
the occurrence of any default, notice of intent to accelerate, notice of
acceleration, notice of dishonor, notice of foreclosure, notice of protest, and
notice of the incurring by the Company or any of its Subsidiaries of any
obligation or indebtedness.

(f) Without limiting the foregoing, but subject to the same limitations set
forth above, each Guarantor waives (i) all rights of subrogation, reimbursement,
indemnification, and contribution and any other rights and defenses that are or
may become available to any Guarantor by reason of California Civil Code
Sections 2787 to 2855, inclusive, including any and all rights or defenses such
Guarantor may have by reason of protection afforded to the Company or any of its
Subsidiaries with respect to any of the obligations of any Guarantor under this
Guaranty by reason of a nonjudicial foreclosure or pursuant to the
antideficiency or other laws of the State of California limiting or discharging
the obligations of the Company or any of its Subsidiaries. Without limiting the
generality of the foregoing, each Guarantor hereby expressly waives any and all
benefits under California Code of Civil Procedure Section 726 (which Section, if
such Guarantor had not given this waiver, among other things, would otherwise
require the Class A Member to exhaust all of its security before a personal
judgment could be obtained for a deficiency).

(g) Likewise, each Guarantor waives (i) any and all rights and defenses
available to such Guarantor under California Civil Code Sections 2899 and 3433;
and (ii) any rights or defenses such Guarantor may have with respect to its
obligations as a guarantor by reason of any election of remedies by the Class A
Member. These rights and defenses include, but are not limited to, any rights or
defenses based upon Section 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.

[NO FURTHER TEXT ON THIS PAGE.]

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has executed this Guaranty as of the day and
year first above written.

 

GUARANTORS:

AMERICAN REALTY CAPITAL

HOSPITALITY OPERATING PARTNERSHIP, L.P.

By:   American Realty Capital Hospitality Trust, Inc., its general partner By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: CEO and President AMERICAN REALTY CAPITAL
HOSPITALITY TRUST, INC. By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: CEO and President

[Signatures continue on next page]

 

Signature Page to Mandatory Redemption Guaranty – Portfolio II



--------------------------------------------------------------------------------

NICHOLAS S. SCHORCSH

/s/ Nicholas S. Schorsch

Name: Nicholas S. Schorsch

[Signatures continue on next page]

 

Signature Page to Mandatory Redemption Guaranty – Portfolio II



--------------------------------------------------------------------------------

WILLIAM M. KAHANE

/s/ William M. Kahane

Name: William M. Kahane

[Signatures continue on next page]

 

Signature Page to Mandatory Redemption Guaranty – Portfolio II



--------------------------------------------------------------------------------

EDWARD M. WEIL, JR.

/s/ Edward M. Weil, Jr.

Name: Edward M. Weil, Jr.

[Signatures continue on next page]

 

Signature Page to Mandatory Redemption Guaranty – Portfolio II



--------------------------------------------------------------------------------

PETER M. BUDKO

/s/ Peter M. Budko

Name: Peter M. Budko

 

Signature Page to Mandatory Redemption Guaranty – Portfolio II